
	
		II
		112th CONGRESS
		2d Session
		S. 2347
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Cardin (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  the continued access of Medicare beneficiaries to diagnostic imaging
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Diagnostic Imaging Services Access
			 Protection Act of 2012.
		2.Medicare payment
			 for imaging servicesSection
			 1848(b)(4) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)) is amended by
			 adding at the end the following new subparagraph:
			
				(E)Limitation on
				application of multiple procedure payment reduction
					(i)In
				generalThe Secretary shall
				not apply a multiple procedure payment reduction policy to the professional
				component of imaging services—
						(I)furnished on or
				after the date that is 60 days after the date of the enactment of this
				subparagraph and before January 1, 2013; or
						(II)furnished in 2013
				or a subsequent year unless the reduction is based on the analysis of an expert
				panel on diagnostic imaging services convened by the Institute of
				Medicine.
						(ii)RequestThe
				Secretary shall request that the Institute of Medicine convene the expert panel
				described in clause (i)(II) and conduct an analysis of the appropriateness of
				applying a multiple procedure payment reduction policy to the professional
				component of imaging services under this part.
					(iii)Requirement
				for analysisIn preparing the analysis described in clause (ii),
				the Institute of Medicine shall consult with national medical specialty
				societies with expertise in the field of diagnostic imaging
				services.
					.
		
